Citation Nr: 0931928	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected tear of the left rectus femoris muscle 
(left thigh disability).

2.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a left mid-foot crush injury 
(left foot disability).




REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from March 1991 to 
October 2000 and from March 2003 to July 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision 
that continued a current 30 percent rating for the service-
connected rectus femoris disability and also granted service 
connection for residuals of a left mid-foot crush injury and 
assigned a noncompensable (no percent) rating effective on 
March 30, 2004.  

In March 2008, the Board remanded the case to the RO to 
schedule the Veteran for a hearing before the Board.  In 
September 2008, the Veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO.  

This case was remanded again in December 2008 for additional 
development and has been returned to the Board for review.  

At his hearing and in statements to the Board the Veteran 
refers to secondary disabilities of the right lower extremity 
including the right ankle.  If Veteran or his representative 
desires to file a claim for service connection for 
disabilities of the right lower extremities, they should do 
so with specificity at the RO.  


FINDINGS OF FACTS

1.  The service-connected left foot disability is manifested 
primarily by subjective complaints of swelling, and is 
productive of no more than slight disability.  

2.  The service-connected left rectus femoris muscle injury 
of Muscle Group XIV results in no more than moderately severe 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected left foot disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.72a including Diagnostic Code 5284 (2008).  

2.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected left thigh disability, 
Muscle Group XIV, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4, Diagnostic Code 5314 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  Examinations have been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Letters in April 2004, December 2005, April 2006, May 2008, 
June 2008, and January 2009 provided pertinent notice and 
development information.  

Although some of the notices were not sent until after the 
initial rating denying the claims, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims folder or he has been 
notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record contains statements and testimony from the 
Veteran, his service treatment record, and reports of VA 
examinations.  


Increased ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements regarding the severity of the Veteran's 
symptoms must be viewed in conjunction with the objective 
medical evidence of record and the pertinent rating criteria.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.


Left Foot

The service treatment records relate that the Veteran was 
seen for left foot complaints.  It was reported that a fork 
lift ran over his left foot.  He was wearing steel-toe shoes.  
A small hematoma on the dorsal of the left foot was noted.  
An X-ray study of the foot was considered normal.  

Service connection was granted at a noncompensable rate in a 
September 2004 rating action.  

Under Diagnostic Code 5284, foot injuries, a rating of 10 
percent is assigned for disabilities of the feet that are 
moderate.  A 20 percent evaluation is assigned for moderately 
severe disability, and a 30 percent rating is assigned for 
severe disability. 

It is clear from the VA treatment and examination of the 
Veteran's left foot, that moderate disability of the left 
foot is not demonstrated.

The Veteran's primary complaint, as can be seen in the VA 
examination reports and hearing transcript, is of left foot 
swelling.  At the September 2004 VA examination, the Veteran 
reported intermittent swelling on the lateral aspect of the 
left foot.  

As noted, the Board must discuss the impact of pain and other 
factors as set forth in 38 C.F.R. §§ 4.40 and 4.45, that is, 
pain on motion, incoordination, weakened movement, excess 
fatigability, or any of the other factors articulated in 
38 C.F.R. § 4.45.  

In this regard, at the February 2009 VA examination, the 
Veteran denied having any pain in the left foot.  Further, 
the record does not show that the Veteran experiences 
incoordination, weakened movement or excess fatigability due 
to his left foot.  

At the VA examinations, the left foot appeared normal, and 
there was normal mobility.  He had full functional 
capabilities.  Although the Veteran reported that he 
experienced swelling in the past, the medical evidence does 
not confirm this.  The record does not reflect that the 
Veteran has alleged or shown impaired ability to execute 
skilled movements smoothly, deformity, or atrophy of disuse.  
It has not been shown that the Veteran's disability 
interferes with his gait or his ability to stand and squat.  

Moreover, examination has not revealed edema, swelling, acute 
heat or other physical findings indicative of moderate 
residuals.  

VA outpatient records dated in 2009 show that the Veteran 
received podiatry treatment for fungal toenail.  There were 
no reported abnormal physical findings in regard to the left 
foot.  

As residual physical findings are not shown, even with 
consideration of 38 C.F.R. §§ 4.7 and 4.40, compensable 
evaluation for disability associated with the left foot is 
not warranted.


Left Thigh

The service treatment records relate that the Veteran was 
originally seen for left thigh pain after playing soccer.  
Prior to separation, a VA examination was conducted which 
revealed a 6-inch defect of the rectus femoris muscle on the 
anterior left thigh.  

Based on inservice treatment, in a May 2001 rating action, 
the RO granted service connection and assigned a 30 percent 
rating for the rectus femoris muscle injury of the left thigh 
under Diagnostic Code 5314.  

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

38 C.F.R. § 4.56 provides for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

Moderately severe disability of muscles-includes indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Severe disability includes moderate or extensive loss of deep 
fascia or muscle substance on palpation.  38 C.F.R. § 4.56.

Diagnostic Code 5314 provides for the evaluation of injury to 
Muscle Group XIV.  The function of this muscle group is 
extension of the knee and simultaneous extension of the hip 
and flexion of the knee.  

To warrant the 30 percent rating, the evidence must 
demonstrate moderately severe impairment to this muscle 
group; and the highest or 40 percent schedular rating 
contemplates severe impairment.  Diagnostic Code 5314.

At his personal hearing, the Veteran reports experiencing 
pain associated with the service-connected left thigh injury.  
He was required to drive with an automatic transmission.  

At the VA examination in February 2009, the Veteran reported 
pain and twitching in the left thigh.  The pain level 
increased with exercise.  He also reported that he had not 
loss any time from his job.  The disability did not affect 
his job performance.  

The February 2009 VA examination report indicates evidence of 
fatigue of the left thigh on repetitive testing.  He could 
easily do 10 repetitive squats on the right thigh, while he 
was only able to perform 5 on the right side.  This lack of 
endurance was considered moderate.  It was also noted that 
hip flexion accentuated the quadriceps defect proximally.  

However, he had full motion of the left hip.  He could flex 
from 0-125 degrees.  Further, there was no pain noted on 
motion.  For the most part, the muscle strength was normal 
symmetrically.  Abduction and adduction were 5/5.  Knee 
extension was 5/5.  Hip flexion was 4/5 compared to the 
right.  The examiner described this as mild to moderate 
weakness in the left thigh.  

Based on the evidence the Board finds that the 30 percent 
evaluation currently assigned for the disability in question 
adequately compensate the Veteran for his complaints of pain 
and functional loss.  As described above, there is no 
evidence of moderate or extensive loss of deep fascia or 
muscle substance.  The criteria for severe muscle injury have 
not been met.  Accordingly a rating in excess of 30 percent 
is not warranted.  


ORDER

The assignment of a compensable evaluation for the service-
connected left foot disability is denied.  

A rating in excess of 30 percent for the service-connected 
left thigh disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


